Citation Nr: 9912727	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  98-08 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1944 to 
December 1945.  He also performed periodic active duty for 
training with the National Guard from the late 1940s to the 
mid-1980s.  He had inactive duty for training from March 23, 
1985 to March 24, 1985.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The last final denial of a claim of service connection 
for a low back disability was a May 1993 Board decision.

2.  The additional evidence received since the May 1993 Board 
decision, denying the appellant's claim for service 
connection for a low back disorder is a February 1998 
statement from Roberto Alvarez, M.D., who had examined the 
appellant.

3.  The additional evidence, either alone or in conjunction 
with the evidence previously of record, is not so significant 
that it must be considered to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

The evidence received since the May 1993 Board decision that 
denied service connection for a low back disorder is not new 
and material, and the claim for that benefit is not reopened.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.303, 20.1103, 
20.1104, 20.1105 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for a low back 
disability.  In a May 1993 decision, the Board denied 
reopening of a claim for service connection for a low back 
disorder.  The appellant was notified of the decision on May 
4, 1993.  Therefore, that decision was final.  38 U.S.C.A. § 
7104 (West 1991); 38 C.F.R. §§ 3.104(a), 20.1100 (1998).  
However, the law and regulations allow for reopening a claim, 
even if finality has attached, if new and material evidence 
has been submitted.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 
38 C.F.R. §§ 3.156(a), 20.1105 (1998).  The evidence to be 
analyzed as to whether "new and material" evidence has been 
submitted is all of the evidence received since the last 
final disallowance of the claim.  Evans v. Brown, 9 Vet. App 
273 (1996); Glynn v. Brown, 6 Vet. App. 523, 528 (1994).

New and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If new and material evidence has 
not been submitted, the Board does not need to address the 
merits of the claim.  Sanchez v. Derwinski, 2 Vet. App. 330 
(1992).

As indicated above, the appellant's claim of service 
connection for a low back disorder was previously denied by 
the Board in a decision dated in May 1993.  He did not appeal 
this decision and it became final.  At that time, the Board 
reviewed the appellant's testimony at a July 1991 hearing, 
reports of a March 1991 computed tomography [CT] scan and X-
ray examination, the June 1991 statement of Juan Rodriguez 
Colon, M.D., and an Army National Guard report dated in May 
1985.  The Board concluded that much of the evidence was not 
"new," because it was cumulative of evidence contained in 
the record when the appellant's claim was denied by the Board 
in September 1990.  The Board concluded also that none of the 
evidence was "material" because it added no pertinent facts 
to the record.

The appellant's claim of service connection for a low back 
disorder was previously denied by the Board in a decision 
dated in September 1990.  He did not appeal this decision and 
it became final.  At that time, the Board reviewed the 
appellant's testimony at an April 1989 hearing and medical 
records of treatment in early 1988 for complaints of low back 
pain and radiculopathy.  The Board concluded that the 
evidence failed to show that the appellant's preexisting low 
back disorder was incurred during active service or active 
duty for training or that the low back disorder was 
aggravated during a period of inactive duty training.

By an October 1987 decision, the Board had denied the 
appellant's claim for service connection for a chronic low 
back disability.  At that time, the Board reviewed the 
appellant's service medical records, including National Guard 
reports; service personnel records; employment and retirement 
records; a June 1985 statement by Dr. Rodriguez; the record 
from a February 1986 VA examination; and the appellant's 
testimony at a May 1987 hearing.  The appellant contended 
that his low back disorder had been either incurred or 
aggravated during inactive duty for training in March 1985.  
The Board acknowledged that the appellant had injured his 
back in March 1985.  The Board determined that the 
appellant's low back disability preexisted the training 
period in March 1985 because the appellant had suffered a 
preservice low back injury in 1976.  The Board concluded 
further that the appellant's low back disability was not 
aggravated during the March 1985 training period.

The additional evidence received since the May 1993 Board 
decision, denying the appellant's claim for service 
connection for a low back disorder consists of the report 
from Roberto Alvarez, M.D., of a February 1998 examination of 
the appellant.

Dr. Alvarez stated that the appellant had a history of a back 
injury in October 1975 while working for the Puerto Rico 
National Guard.  He added that the appellant had re-injured 
his back in 1985 while doing work for the National Guard.  
Dr. Alvarez reviewed the admission summary from an April 1985 
hospitalization.

The appellant complained to Dr. Alvarez of persistent pain in 
his low back with radiation of the pain into the legs.

Dr. Alvarez concluded that the appellant was "totally 
disabled for any kind of work, unemployable and mainly 
[h]ousebound due to his back problems that arose from an 
accident suffered during his duty with the U.S. Army."

To the extent that this evidence was not previously of 
record, it is new.  However, to the extent that Dr. Alvarez 
observes that the appellant continues to suffer from problems 
with his low back, it is cumulative.

Even if this evidence is new, it must be probative, and Dr. 
Alvarez did not state that the appellant's low back 
disability was aggravated by service in March 1985.  
Therefore, the evidence is not material to the issue of 
service connection for a low back disability disorder due to 
aggravation.

Although Dr. Alvarez's attributes the appellant's low back 
disability to service, his opinion is insufficient to warrant 
reopening of the appellant's claim of entitlement to direct 
service connection.  Either alone or in conjunction with the 
evidence previously of record, it is not so significant that 
it must be considered to fairly decide the merits of the 
claim.  Dr. Alvarez stated vaguely that the appellant back 
problems "arose from an accident suffered during his duty 
with the U.S. Army."  Although Dr. Alvarez discusses the 
appellant's injury in 1976 and his injury 1985, he did not 
explain to which injury he attributed the appellant's back 
disability.  Indeed, his use of the word "arose" suggests 
that he believed based upon an inaccurate history provided by 
the appellant, that the appellant's injury in 1976 occurred 
during military service rather than civilian employment.  See 
Reonal v. Brown, 5 Vet. App. 458 (1993).

Accordingly, the appellant has not submitted evidence that is 
new and material such as to form the basis to reopen and 
review the previously denied claim seeking entitlement to 
service connection for a low back disability.

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the RO adequately fulfilled its obligations 
under section 5103(a).  In this respect, it is not shown that 
the appellant has put VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
could serve as new and material evidence to reopen his claim.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA's "duty" 
is just what it states, a duty to assist, not a duty to prove 
a claim).  See also Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  Hence, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under 
section 5103(a) to assist claimant in filing his claim 
pertains to relevant 
evidence (i.e., "evidence having any tendency to make the 
existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence," see Counts v. Brown, 
6 Vet. App. 473 (1994)) which may exist or could be 
obtained).

ORDER

New and material evidence sufficient to reopen a claim for 
service connection for a low back disability not having been 
submitted, the claim is not reopened, and the appeal is 
denied.

		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

